DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/20 and 11/15/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Kokkinos” (US 2014/0327591) in view of “Liu” (US 2015/0102971). 
Claim 1: Kokkinos discloses an antenna comprising: 
a reflective member 80 (Fig. 5A) including a flat part (top surface facing 20); 
a first antenna element 20 (Fig. 2) disposed (using 90A) on the flat part of the reflective member [0049], the first antenna element being configured to transmit and receive radio waves of a first polarization [0039]; 

a conductive member 60 disposed close to the one ends of the first antenna element and the second antenna element and near a point of intersection where the first antenna element and the second antenna element meet when extended (see Fig. 2), wherein 
each of the first antenna element and the second antenna element is a dipole antenna [0060] comprising: 

    PNG
    media_image1.png
    399
    431
    media_image1.png
    Greyscale

two radiation parts (1, 4 and 2, 3 in Fig. 4 reproduced above; respectively); 
a support part (vertical part of 120 in Fig. 5A) extending to the flat part of the reflective member, the support part being configured to support the two radiation parts; and 
a base (horizontal part of 120, connected between the vertical part and ground plane 80) configured to hold the support part relative to the flat part of the reflective member (see Figs. 5A-5B), 
wherein each of the two radiation parts 20 (Fig. 2) includes a first (horizontal) portion being parallel to the flat part of the reflective member, a second (vertical) portion 50.  

Liu discloses a first portion C (Fig. 4 reproduced below) being parallel to the flat part F of the reflective member 8 (Fig. 16), a third portion E (Fig. 4 below), the second portion D changing distance from the flat part F as the second portion goes away from the support part (51, 52), the third portion E bending and extending from a distal end of the second portion D.

    PNG
    media_image2.png
    466
    414
    media_image2.png
    Greyscale

Liu teaches orthogonally-polarized broadband dipoles [0006]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kokkinos antenna such to include a third portion, the second portion changing distance from the flat part as the second portion goes away from the support part, the third portion bending and extending from a distal end of the second portion, in order to facilitate orthogonally-polarized broadband operation using dipoles. 

a third antenna element disposed on the flat part of the reflective member, the third antenna element being configured to transmit and receive radio waves of the first polarization; a fourth antenna element disposed on the flat part of the reflective member, one end of the fourth antenna element being located close to one end of the third antenna element, the fourth antenna element being configured to transmit and receive radio waves of the second polarization; and another conductive member disposed close to the one ends of the third antenna element and the fourth antenna element and near a point of intersection where the third antenna element and the fourth antenna element meet when extended, wherein the other end of the fourth antenna element is located close to the other end of the first antenna element, and the other end of the third antenna element is located close to the other end of the second antenna element, wherein each of the third antenna element and the fourth antenna element is a dipole antenna comprising: two radiation parts; a support part extending to the flat part of the reflective member, the support part being configured to support the two radiation parts; and a base configured to hold the support part relative to the flat part of the reflective member, wherein each of the two radiation parts includes a first portion, a second portion, and a third portion, the first portion being parallel to the flat part of the reflective member, the second portion changing distance from the flat part as the second portion goes away from the support part, the third portion bending and extending from a distal end of the second portion (see Fig. 11, depicting four crossed-dipole element, i.e., first and second antenna elements on left; third and fourth antenna elements on right in Fig. 11).

Claim 4: Kokkinos discloses the antenna according to claim 1, further comprising: 
a third antenna element disposed on the flat part of the reflective member, one end of the third antenna element being located close to the one end of the first antenna element, the third antenna .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (cited above). 
Claim 13: Liu discloses a dipole antenna comprising: 
two radiation parts 1 (Fig. 4 reproduced below); 
a support part (51, 52; ¶ [0047]) extending to a flat part F of a reflective member 8 (Fig. 16) to which the support part is attached, the support part being configured to support the two radiation parts (see Figs. 1 and 16); and 


    PNG
    media_image2.png
    466
    414
    media_image2.png
    Greyscale

a base B configured to hold the support part (51, 52) relative to the flat part F of the reflective member, wherein 
each of the two radiation parts includes a first portion C, a second portion D, and a third portion E, the first portion being parallel to the flat part F of the reflective member, the second portion D changing distance from the flat part as the second portion goes away from the support part, the third portion E bending and extending from a distal end of the second portion (see Fig. 4 reproduced above).

Allowable Subject Matter
Claims 6-12 are allowed.
Claims 3, 5, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 7-9 and 11 depend therefrom. 
Regarding claim 10, none of the prior art shows, teaches or fairly suggests the features of a plurality of second antennas arranged on the flat part of the reflective member along an array of the plurality of first antennas, each of the plurality of second antennas being configured to transmit and receive radio waves in a second frequency band higher than the first frequency band, wherein each of the first antenna element, the second antenna element, the third antenna element, and the fourth antenna element included in each of the plurality of first antennas is a dipole antenna comprising: two 
Regarding claim 12, none of the prior art shows, teaches or fairly suggests the features of the conductive member being disposed close to the one ends of the first antenna element and the second antenna element and near a point of intersection where the first antenna element and the second antenna element meet when extended; and a cover configured to cover the array antenna, wherein each of the first antenna element and the second antenna element is a dipole antenna comprising: two radiation parts; a support part extending to the flat part of the reflective member, the support part being configured to support the two radiation parts; and a base configured to hold the support part relative to the flat part of the reflective member, wherein each of the two radiation parts includes a first portion, a second portion, and a third portion, the first portion being parallel to the flat part of the reflective member, the second portion changing distance from the flat part as the second portion goes away from the support part, the third portion bending and extending from a distal end of the second portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alvarez (US 2020/0067205)
Moon (US 2013/0307743)
Kim (US 2020/0014097)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845